

	

		II

		109th CONGRESS

		1st Session

		S. 909

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. Dodd introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To expand eligibility for government markers for marked

		  graves of veterans at private cemeteries.

	

	

		1.Provision of government

			 markers for marked graves of veterans at private cemeteries

			(a)In

			 generalSection 502(d) of the Veterans Education and Benefits

			 Expansion Act of 2001 (38 U.S.C. 2306 note) is amended by striking

			 September 11, 2001 and inserting November 1,

			 1990.

			(b)Effective

			 dateThe amendment made by subsection (a) shall take effect as if

			 included in the enactment of section 502 of the Veterans Education and Benefits

			 Expansion Act of 2001.

			

